DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 10-18 are pending and have been examined in this application. Claims 1-9 are cancelled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a computing device configured to carry out a comparison of the environment data values with a map”, a localization device configured to determining the highly precise position of the vehicle as a function of the comparison”, and “an interface configured to configured to supply a signal based on the determined highly precise position” in claim16, and  “a further device configured 
 The computing device configured to carry out a comparison of the environment data values with a map corresponding structure is found on page 9 and Fig. 1 as element 112 which includes a processor, working memory, and hard disk to carry out comparison by examining the environment data values for predefined characteristics compared with digital map which represents location-specific, comparable characteristic. The localization means/device configured to determining the highly precise position of the vehicle as a function of the comparison corresponding structure is found on page 10 and Fig. 1 as element 113 which includes (processor, working memory, hard disk) to determine the position of the vehicle with the aid of a directional vector and/or a distance between at least one of the multiple environment features and vehicle and also stored in the digital map. The interface configured to supply a signal based on the determined highly precise position corresponding structure 114 is found on page 10 and Fig. 1 as element 114 and which include a transmitter and/or receiver in which the highly precise position is transmitted via cable and/or in a wireless manner to a control unit for operating the automated vehicle. The additional means (additional device) configured to classify the environment of the vehicle as a function of the approximate position corresponding structure is found on page 11 and in Fig. 1 as element 116 which are developed as a computing unit (processor, working memory, 
However, “the further means (further device configured to determine an approximate position of the vehicle” as recited in claims 17-18 invoke 35U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10 and 16, the recited limitation “highly precise” is indefinite. It is unclear to the examiner what highly precise is referring to. The term(s) highly precise is/are relative term(s) and do not provide clear boundaries of how this limitation should be interpreted. However, referring to the specification, examiner interpret this limitation such that the position is with a tolerated certainty or detailed position estimate.  
In claim 15, the recited limitation(s) “determining an approximate position of the vehicle, and/or classifying the environment of the vehicle as a function of the approximate position; wherein the sensing of the environment data values takes place as a function of the classification of the environment” are indefinite. The claim first recite that it further determines an approximate position of the vehicle and then it recites an and/or limitation which classifies the environment of the vehicle based on 
Claims 17 and 18 recite “a further device configured to determine an approximate position of the vehicle”. The specification does not provide corresponding structure for these limitations. On page 10 of the specification the further device is developed as a navigation system or data interface that receives the approximate position from a navigation system installed in the vehicle, however these are not corresponding structure and do not show adequate algorithm capable of performing the function. There is no direct or any connection of corresponding structure of the processing modules in the specification. 
Further, In claim 18, the limitations are recited as follows “wherein the environment sensor system and/or the computing device and/or the localization device and/or the interface and/or the further device and/or the additional device, is configured to sense the environment data values which represent the environment of the vehicle; carry out the comparison 
Claims 12-14 and 16-17 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 10-18 are rejected under 35 U.S.C. 101 because independent claims 1 and 16 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping. The independent claims and the other claims recite carrying out a comparison of the environment data values with a map; determining the highly precise position of the vehicle as a function of the comparison. The limitation(s), as drafted, is 
The claims recite(s) the additional limitations of sensing environment data values which represent an environment of the vehicle, the environment having a plurality of environment features which include at least one regular structure, and the environment data values including at least the at least one regular structure; supplying a signal based on the determined highly precise position; an environment sensor, a device, computing device, and a localization device. The sensing step is recited at a high level of generality (i.e., as a general means gathering data of an environment through observation), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The Supplying step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The environment sensor is recited at a high level of generality (claimed generically) and is operating in its ordinary capacity such that it does not use the judicial 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the sensing and supplying steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 11-15 and 17-18 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 10-18 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenborg et al (US20150260530). 
With respect to claim 10, Stenborg discloses a method for determining a highly precise position of a vehicle (see at least [0017]), the method comprising the following steps: sensing environment data values which represent an environment of the vehicle (see at least [0035]), the environment having a plurality of environment features which include at least one regular structure, and the environment data values including at least the at least one regular structure (see at least [0048-0050], [0056], and [Figs. 1 and 4], Stenborg disclose detecting an environment having a plurality of features such as fixed objects and road markings (regular structure) which are included as environment detections (data values.)); carrying out a comparison of the environment data values with a map (see at least [0016], [0031], and [0067]); determining the highly precise position of the vehicle as a function of the comparison (see at least [0078-0081], Stenborg discloses determining a position estimate of the vehicle based on comparison of mapped (detected) object or marking to a mapped identified object or marking); and supplying a signal based on the determined highly precise position (see at least [0067] and [0083]).
With respect to claim 12, Stenborg discloses wherein the at least one regular structure represents a periodic occurrence of the multiple environment features along a reference structure (see at least [0050] and [Fig. 1], Stenborg teaches wherein at least one regular structure (18 and 6) are occurring periodically.).
With respect to claim 13, Stenborg teaches wherein the reference structure corresponds to a road marking and/or to a trajectory of the vehicle (see at least [0025]).
With respect to claim 14, Stenborg teaches wherein: the multiple environment features have at least two regular structures that are independent of each other (see at least [0016], [0031], and [Fig. 1], Stenborg discloses multiple environment features having road markings and fixed objects (at least two regular structures).), and in the step of carrying out the comparison, a relation of the at least two mutually independent regular structures is determined (see at least [0032-0034), the comparison being carried out as a function of the relation (see at least [0032-0034], [0067], and [0072]).
With respect to claim 15, Stenborg teaches determining an approximate position of the vehicle, and/or classifying the environment of the vehicle as a function of the approximate position; wherein the sensing of the environment data values takes place as a function of the classification of the environment (see at least [0078-0081], Stenborg discloses determining a position estimate of the vehicle based on comparison of mapped (detected) object or marking to a mapped identified object or marking).
With respect to claim 16, Stenborg discloses a device for determining a highly precise position of a vehicle (see at least [0017]), comprising: an environment sensor system configured to sense environment data values which represent an environment of the vehicle (see at least [0035] and [0055]), the environment including multiple environment features which have at least one regular structure, and the environment data values including at least the at least one regular structure (see at least [0048-0050], [0056], and [Figs. 1 and 4], Stenborg disclose detecting an environment having a plurality of features such as fixed objects and road markings (regular structure) which are included as environment detections (data values.)); a computing device configured to carrying out a comparison of the environment data values with a map (see at least [0016], [0031], [0055], and [0067]); a localization device configured to determining the highly precise position of the vehicle as a function of the comparison (see at least [0055] and [0078-0081], Stenborg discloses determining a position estimate of the vehicle based on comparison of mapped (detected) object or marking to a mapped identified object or marking); and an interface configured to supply a signal based on the determined highly precise position (see at least[0055], [0067], and [0083]).
With respect to claim 17, Stenborg discloses a further device configured to determine an approximate position of the vehicle, and/or an additional device configured to classify the environment of the vehicle as a function of the approximate position (see at least [0078-0081], Stenborg discloses determining a position estimate of the vehicle based on comparison of mapped (detected) object or marking to a mapped identified object or marking). 
With respect to claim 18, Stenborg discloses wherein the environment sensor system and/or the computing device and/or the localization device and/or the interface and/or the further device and/or the additional device, is configured to: sense the environment data values which represent the environment of the vehicle (see at least [0035] and [0055]); carry out the comparison of the environment data values with the map (see at least [0016], [0031], [0055], and [0067]); determine the highly precise position of the vehicle as the function of the comparison (see at least [0055] and [0078-0081], Stenborg discloses determining a position estimate of the vehicle based on comparison of mapped (detected) object or marking to a mapped identified object or marking); and supply the signal based on the determined highly precise position (see at least[0055], [0067], and [0083]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stenborg et al (US20150260530) in view of Bellaiche (US20180024562)
With respect to claim 11, Stenborg do not specifically discloses wherein: the supplying of the signal is implemented in such a way that the vehicle is operated based on the highly precise position, and/or the supplying of the signal takes place in such a way that the map is updated as a function of the signal. Bellaiche teaches wherein: the supplying of the signal is implemented in such a way that the vehicle is operated based on the highly precise position, and/or the supplying of the signal takes place in such a way that the map is updated as a function of the signal (see at least [0252] and [0461], Bellaiche teaches supplying of signal to the vehicle and operating the vehicle according to the signal.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Stenborg to incorporate the teachings of Bellaiche wherein: the supplying of the signal is implemented in such a way that the vehicle is operated based on the highly precise position, and/or the supplying of the signal takes place in such a way that the map is updated as a function of the signal. Bellaiche teaches wherein: the supplying of the signal is implemented in such a way that the vehicle is operated based on the highly precise position, and/or the supplying of the signal takes place in such a way that the map is updated as a function of the signal. This would be done to increase the safety of a vehicle navigating autonomously to a 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.A.K./           Examiner, Art Unit 3667                                                                                                                                                                                             
/YUEN WONG/           Primary Examiner, Art Unit 3667